Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered November 28, 1995, convicting defendant, upon his plea of guilty, of criminal possession of stolen *215property in the fourth degree, and sentencing him, as a second felony offender, to a term of l1/2 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied. The court emphasized defendant’s right to go to trial, and properly advised him that it could not say whether it would find defendant a persistent felony offender if he were convicted. Defendant’s prior criminal record was substantial and the court appropriately warned him that he was in peril of being adjudicated a persistent felony offender and of receiving a sentence greater than the legal minimum (People v Cornelio, 227 AD2d 248, lv denied 88 NY2d 982; People v Clark, 207 AD2d 709, lv denied 84 NY2d 934). Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Mazzarelli, JJ.